Exhibit 10.68

 

SECOND AMENDMENT TO

AMENDED AND RESTATED SECURITY AGREEMENT

 

This SECOND AMENDMENT TO AMENDED AND RESTATED SECURITY AGREEMENT (this “Second
Amendment”), dated as of February 22, 2005, is entered into by and between LAS
VEGAS SANDS, INC., a Nevada corporation (“LVSI”), VENETIAN CASINO RESORT, LLC, a
Nevada limited liability company (“Venetian”), and each Subsidiary Guarantor (as
defined below) from time to time a party to this Agreement (individually each a
“Debtor” and collectively, “Debtors”), and THE BANK OF NOVA SCOTIA, a Canadian
chartered bank (“Scotiabank”), in its capacity as the Intercreditor Agent under
the Intercreditor Agreement (as defined below) (in such capacity, “Intercreditor
Agent”) for and on behalf of (i) each Bank Secured Party (as defined below),
(ii) U.S. Bank National Association, a national banking association, as the
trustee (the “Mortgage Notes Indenture Trustee”) for and on behalf of the
Mortgage Note Holders (individually, each a “Mortgage Note Secured Party” and
together, the “Mortgage Note Secured Parties”) under the Mortgage Notes
Indenture (as defined below) and (iii) the Intercreditor Agent.

 

RECITALS

 

A. Existing Casino Resort. LVSI and Venetian own and operate a Venetian-themed
hotel, casino, retail, meeting and entertainment complex (the “Existing Casino
Resort”) with an existing total of approximately 4,000 suites, approximately
116,000 square feet of casino space and approximately 650,000 square feet of
meeting and conference space located at 3355 Las Vegas Boulevard South, Clark
County, Nevada.

 

B. Existing Credit Facility. LVSI, Venetian, Scotiabank, as administrative
agent, joint lead arranger and joint bookrunner, Goldman Sachs Credit Partners
L.P., as syndication agent, joint lead arranger and joint bookrunner, and the
lenders from time to time party thereto entered into that certain Credit
Agreement, dated as of June 4, 2002, pursuant to which such lenders agreed,
subject to the terms thereof, to provide certain credit facilities to LVSI and
Venetian.

 

C. Phase II Hotel/Casino. Lido Casino Resort, LLC, a Nevada limited liability
company (“LCR”), an indirect, wholly-owned subsidiary of LVSI and VCR, intends
to design, develop, construct, own and operate an approximately 3,000 suite
hotel, a gaming facility of approximately 100,000 square feet, a multi-story
parking structure and meeting complex (the “Phase II Hotel/Casino”) on certain
land and airspace adjacent to the Existing Casino/Resort, to be integrated with
the Existing Casino Resort. The Phase II Hotel/Casino will also be integrated
with an enclosed mall with retail shops and restaurants of approximately 375,000
net leasable square feet (the “Phase II Mall”).

 

D. Existing Bank Credit Facility. LVSI, Venetian, Scotiabank, as administrative
agent, Goldman Sachs Credit Partners L.P., as sole lead arranger and sole
bookrunner, each of the other agents and arrangers from time to time party
thereto and the financial institutions from

 



--------------------------------------------------------------------------------

time to time party thereto (the “Existing Bank Lenders”) have entered into the
Credit Agreement, dated as of August 20, 2004 (the “Existing Bank Credit
Agreement”), pursuant to which the Bank Lenders agreed, subject to the terms
thereof and hereof, to make extensions of credit to LVSI and Venetian. The
Subsidiary Guarantors have guaranteed LVSI and Venetian’s obligations under the
Existing Bank Credit Agreement.

 

E. Mortgage Notes Indenture. LVSI, Venetian, certain guarantors named therein
and the Mortgage Notes Indenture Trustee entered into the Mortgage Notes
Indenture, dated as of June 4, 2002 (the “Mortgage Notes Indenture”), pursuant
to which LVSI and Venetian issued the Mortgage Notes.

 

F. Intercreditor Agreement. The Intercreditor Agent, the Bank Agent and the
Mortgage Notes Indenture Trustee have entered into the Amended and Restated
Intercreditor Agreement, dated as of August 20, 2004 (as amended, amended and
restated, supplemented or otherwise modified, from time to time, the
“Intercreditor Agreement”), which sets forth certain agreements among such
lenders with respect to the priority of the liens created hereunder, the
enforcement of remedies and the allocation of the proceeds of any realization
upon the Collateral (as defined below).

 

G. Amended and Restated Bank Credit Facility. Concurrently herewith, LVSI,
Venetian, Scotiabank, as administrative agent (in such capacity, the “Bank
Agent”), joint lead arranger and joint bookrunner, Goldman Sachs Credit Partners
L.P., as joint lead arranger and joint bookrunner, each of the other agents and
arrangers from time to time party thereto, certain Existing Bank Lenders and
other the financial institutions from time to time party thereto (the “Bank
Lenders”) have entered into the Amended and Restated Credit Agreement, dated as
of the date hereof (as amended, amended and restated, supplemented, or otherwise
modified from time to time, the “Amended and Restated Credit Agreement”),
pursuant to which the Bank Lenders have agreed, to amend and restate the
Existing Bank Credit Agreement in its entirety. The Subsidiary Guarantors have
guaranteed LVSI and Venetian’s obligations under the Amended and Restated Credit
Agreement.

 

H. Security Agreement. Debtors and the Intercreditor Agent have entered into the
Amended and restated Security Agreement, dated as of August 20, 2004 (as amended
by that certain First Amendment to Amended and Restated Security Agreement
entered into by Debtors and Intercreditor Agent and dated as of September 30,
2004 (the “Security Agreement”).

 

I. Second Amendment. Debtors and Intercreditor Agent desire to amend the
Security Agreement as more fully set forth below.

 

AGREEMENT

 

In consideration of the promises contained herein and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, Debtors hereby agree to amend the Security Agreement as follows:

 

1. Definitions.

 

1.1 Unless otherwise defined herein, all capitalized terms used herein which are
defined in the Security Agreement shall have their respective meanings as used
in the

 

2



--------------------------------------------------------------------------------

Security Agreement or if not defined therein, in the Amended and Restated Credit
Agreement as in effect on the date hereof. The rules of interpretation contained
in the Amended and Restated Credit Agreement as in effect on the date hereof
shall apply to the Second Amendment.

 

1.2 Unless otherwise defined herein, in the Security Agreement or in the Amended
and Restated Credit Agreement or the context otherwise requires, terms for which
meanings are provided in the UCC are used in this Second Amendment (whether or
not capitalized herein), including its preamble and recitals, with such
meanings.

 

2. Amendments.

 

2.1 Section 1.9 of the Security Agreement is hereby amended and restated in its
entirety as follows:

 

“‘Credit Agreement’ means that certain Amended and Restated Credit Agreement (as
modified, amended or supplemented from time to time, the “Credit Agreement”)
dated as of February 22, 2005 entered into by LVSI, VCR, The Bank of Nova
Scotia, in its capacity as Administrative Agent and as joint lead arranger and
joint bookrunner, Goldman Sachs Credit Partners L.P., as syndication agent,
joint lead arranger and joint bookrunner, and Commerzbank AG, The CIT
Group\Equipment Financing, Inc. and Wells Fargo Foothill, Inc., as documentation
agents, and the financial institutions from time to time party thereto.”

 

2.2 Section 1.35 of the Security Agreement is hereby amended and restated in its
entirety as follows:

 

“Unless otherwise defined herein, all capitalized terms used herein which are
defined in the Credit Agreement shall have their respective meanings as used in
the Credit Agreement as in effect on the Closing Date. The rules of
interpretation contained in the Credit Agreement as in effect on the Closing
Date shall apply to this Agreement.”

 

2.3 The last paragraph of Section 2.1 of the Security Agreement is hereby
amended and restated in its entirety as follows:

 

“Notwithstanding anything to the contrary contained herein, the term
“Collateral” for purposes of this Section 2.1 shall not include (i) any capital
stock, common stock, preferred stock, membership interest, partnership interest
or any other equity interest of LVSI, Venetian, any of their Subsidiaries or any
other Person held by LVSI, Venetian or any of their Subsidiaries, (ii) the Phase
II Mall Purchase Agreement or the Phase II Mall PA Assignment; (iii) any assets
which if pledged, hypothecated or given as collateral security would require any
Debtor to seek approval of any Nevada Gaming Authority of the pledge,
hypothecation or collateralization, or require the Intercreditor Agent or any
Secured Party to be licensed, qualified or found suitable by an applicable
Nevada Gaming Authority, (iv) any contracts, contract rights, permits or general
intangibles, which by their terms or the operation of law prohibit or do not

 

3



--------------------------------------------------------------------------------

allow assignment or require any consent for assignment which has not been
obtained or which would be breached by virtue of a security interest being
granted therein, (v) any property or assets for so long as such property or
assets are subject to a Lien or Liens on Specified FF&E securing obligations in
respect of an FF&E Facility, (vi) the Secured Mortgage Note dated October 19,
2004, made by Wonderland Greyhound Park Realty LLC to VCR, as amended by the
First Amendment to Secured Mortgage Note dated January 16, 2005 and the related
mortgage and security agreement, and (vii) any property or assets for so long as
such assets are subject to a Lien permitted under clauses (ii), (xxi),
(xxiii)(b), (xxiv), (xxv) or (xxviii) of the definition of Permitted Liens
contained in the Credit Agreement (collectively, the “Excluded Collateral”).”

 

2.4 Section 5.4 of the Security Agreement is hereby amended and restated in its
entirely as follows:

 

“Unless waived in writing by the Intercreditor Agent, such Debtor shall give the
Intercreditor Agent at least forty-five days’ notice (or thirty days’ notice in
the case of a conversion of LVSI into a limited liability company or
partnership) before it changes its name, identity, corporate structure, location
of its principal place of business or location of its chief executive office and
shall at the expense of such Debtor execute and deliver such instruments and
documents as may reasonably be required by the Intercreditor Agent to maintain a
prior perfected security interest in the Collateral.”

 

2.5 Exhibit A attached to the Security Agreement is hereby deleted and replaced
by Exhibit A attached to and incorporated in this Second Amendment.

 

2.6 The Annexes attached to the Security Agreement are hereby supplemented by
the Annex Supplements attached to this Second Amendment.

 

3. Representations and Warranties. Each Debtor represents and warrants that that
representations and warranties made by it as a Debtor under the Security
Agreement as a Debtor thereunder are true and correct as of the date hereof.

 

4. Miscellaneous. Except as expressly amended hereby, the provisions of the
Security Agreement shall remain in full force and effect. Subject to the
application of Nevada Gaming Laws, this Second Amendment, including all matters
of construction, validity, performance shall be governed by the laws of the
state of New York, without reference to conflicts of law (other than Sections
5-1401 and 5-1402 of the New York General Obligations Law).

 

[SIGNATURE PAGES FOLLOW]

 

4



--------------------------------------------------------------------------------

[SECOND AMENDMENT TO AMENDED AND

RESTATED SECURITY AGREEMENT - LVSI]

 

IN WITNESS WHEREOF, each of the undersigned has caused this Second Amendment to
Amended and restated Security Agreement to be duly executed and delivered as of
the day and year first written above.

 

DEBTORS: LAS VEGAS SANDS, INC.,

a Nevada corporation

By:   /s/    BRADLEY K. SERWIN        

Name:

  Bradley K. Serwin

Title:

  General Counsel

 

S - 1



--------------------------------------------------------------------------------

[SECOND AMENDMENT TO AMENDED AND

RESTATED SECURITY AGREEMENT - VCR]

 

VENETIAN CASINO RESORT, LLC,

a Nevada limited liability company

By:  

Las Vegas Sands, Inc., as Managing Member

    By:   /s/    BRADLEY K. SERWIN            

Name:

  Bradley K. Serwin    

Title:

  General Counsel

 

S - 2



--------------------------------------------------------------------------------

[SECOND AMENDMENT TO AMENDED AND

RESTATED SECURITY AGREEMENT –

Mall Intermediate Holding]

 

MALL INTERMEDIATE HOLDING COMPANY, LLC,

a Delaware limited liability company

By:  

Venetian Casino Resort, LLC, as Managing Member

    By:  

Las Vegas Sands, Inc., as Managing Member

    By:   /s/    BRADLEY K. SERWIN            

Name:

  Bradley K. Serwin    

Title:

  General Counsel

 

S - 3



--------------------------------------------------------------------------------

[SECOND AMENDMENT TO AMENDED AND

RESTATED SECURITY AGREEMENT -

Lido Intermediate Holding]

 

LIDO INTERMEDIATE HOLDING COMPANY, LLC,

a Delaware limited liability company

By:  

Venetian Casino Resort, LLC, as Managing Member

    By:  

Las Vegas Sands, Inc., as Managing Member

    By:   /s/    BRADLEY K. SERWIN            

Name:

  Bradley K. Serwin    

Title:

  General Counsel

 

S - 4



--------------------------------------------------------------------------------

[SECOND AMENDMENT TO AMENDED AND

RESTATED SECURITY AGREEMENT -

Venetian Venture Development]

 

VENETIAN VENTURE DEVELOPMENT, LLC,

a Nevada limited liability company

By:  

Venetian Casino Resort, LLC, as Managing Member

    By:  

Las Vegas Sands, Inc., as Managing Member

    By:   /s/    BRADLEY K. SERWIN            

Name:

  Bradley K. Serwin    

Title:

  General Counsel

 

S - 5



--------------------------------------------------------------------------------

[SECOND AMENDMENT TO AMENDED AND

RESTATED SECURITY AGREEMENT -

Venetian Operating]

 

VENETIAN OPERATING COMPANY LLC,

a Nevada limited liability company

By:  

Venetian Casino Resort, LLC, as Managing Member

    By:  

Las Vegas Sands, Inc., as Managing Member

    By:   /s/    BRADLEY K. SERWIN            

Name:

  Bradley K. Serwin    

Title:

  General Counsel

 

S - 6



--------------------------------------------------------------------------------

[SECOND AMENDMENT TO AMENDED AND

RESTATED SECURITY AGREEMENT -

Venetian Marketing]

 

VENETIAN MARKETING, INC.,

a Nevada corporation

By:   /s/    BRADLEY K. SERWIN        

Name:

  Bradley K. Serwin

Title:

  Secretary

 

S - 7



--------------------------------------------------------------------------------

[SECOND AMENDMENT TO AMENDED AND

RESTATED SECURITY AGREEMENT -

Venetian Transport]

 

VENETIAN TRANSPORT LLC,

a Delaware limited liability company

By:  

Las Vegas Sands, Inc., as Managing Member

By:   /s/    BRADLEY K. SERWIN        

Name:

  Bradley K. Serwin

Title:

  General Counsel

 

S - 8



--------------------------------------------------------------------------------

[SECOND AMENDMENT TO AMENDED AND

RESTATED SECURITY AGREEMENT - LCR]

 

LIDO CASINO RESORT, LLC,

a Nevada limited liability company

By:  

Lido Intermediate Holding Company, LLC, as Managing Member

    By:  

Venetian Casino Resort, LLC, as Managing Member

        By:  

Las Vegas Sands, Inc., as Managing Member

        By:   /s/    BRADLEY K. SERWIN                

Name:

  Bradley K. Serwin        

Title:

  General Counsel

 

S - 9



--------------------------------------------------------------------------------

[SECOND AMENDMENT TO AMENDED AND

RESTATED SECURITY AGREEMENT - Scotia]

 

THE INTERCREDITOR AGENT: THE BANK OF NOVA SCOTIA,

a Canadian chartered bank,

as the Intercreditor Agent

By:   /s/    CHRIS OSBORN            

Name:

  Chris Osborn    

Title:

  Managing Director

 

Notice Address:

  

The Bank of Nova Scotia

    

580 California Street

Suite 2100

San Francisco, CA 94104

Attention:

  

Alan Pendergast

Facsimile Number:

  

(415) 397-0791

with a copy to:

  

The Bank of Nova Scotia

600 Peachtree Street, N.E.

Atlanta, GA 30308

Attention:

  

Hilma Gabbidon and Vicki Gibson

Facsimile Number:

  

(404) 888-8998

 

S - 10



--------------------------------------------------------------------------------

EXHIBIT A

to Security Agreement

 

SUPPLEMENT TO

SECURITY AGREEMENT

 

This SUPPLEMENT, dated as of                              ,              (this
“Supplement”), is to the Amended and Restated Security Agreement, dated as of
August 20, 2004 (as amended, supplemented, amended and restated or otherwise
modified from time to time, the “Security Agreement”), among the Debtors (such
capitalized term, and other terms used in this Supplement, to have the meanings
set forth in the Security Agreement) from time to time party thereto, in favor
of The Bank of Nova Scotia (“Scotiabank”), as intercreditor agent (together with
its successor(s) thereto in such capacity, the “Intercreditor Agent”) for each
of the Secured Parties.

 

W I T N E S S E T H :

 

WHEREAS, pursuant to a Amended and Restated Credit Agreement, dated as of
February 22, 2005 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Las Vegas Sands,
Inc., a Nevada corporation (“LVSI”), Venetian Casino Resort, LLC, a Nevada
limited liability company (“Venetian”), Scotiabank, as administrative agent (in
such capacity, the “Bank Agent”), joint lead arranger and joint bookrunner,
Goldman Sachs Credit Partners L.P., as joint lead arranger and joint bookrunner,
each of the other agents and arrangers from time to time party thereto and the
financial institutions from time to time party thereto (the “Bank Lenders”), the
Lenders and the Issuing Lenders have extended Commitments to make Credit
Extensions to the Borrower;

 

WHEREAS, LVSI, Venetian, certain guarantors named therein and the Mortgage Notes
Indenture Trustee have entered into the Mortgage Notes Indenture pursuant to
which LVSI and Venetian issued the Mortgage Notes;

 

WHEREAS, pursuant to the provisions of Section 30 of the Security Agreement,
each of the undersigned is becoming a Debtor under the Security Agreement; and

 

WHEREAS, each of the undersigned desires to become a “Debtor” under the Security
Agreement in order to induce the Secured Parties to continue to extend Credit
Extensions under the Credit Agreement;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, each of the undersigned agrees, for the benefit
of each Secured Party, as follows.

 

Section 1. Party to Security Agreement, etc. In accordance with the terms of the
Security Agreement, by its signature below each of the undersigned hereby
irrevocably agrees to become a Debtor under the Security Agreement with the same
force and effect as if it were an

 



--------------------------------------------------------------------------------

original signatory thereto and each of the undersigned hereby (a) agrees to be
bound by and comply with all of the terms and provisions of the Security
Agreement applicable to it as a Debtor and (b) represents and warrants that the
representations and warranties made by it as a Debtor thereunder are true and
correct as of the date hereof, unless stated to relate solely to an earlier
date, in which case such representations and warranties shall be true and
correct as of such earlier date and (c) assigns, grants and pledges, in favor of
the Intercreditor Agent a security interest in all of its property and assets
that would constitute Collateral to the extent set forth in Section 2 of the
Security Agreement with the priority set forth therein. In furtherance of the
foregoing, each reference to a “Debtor” and/or “Debtors” in the Security
Agreement shall be deemed to include each of the undersigned.

 

Section 2. Representations. Each undersigned Debtor hereby represents and
warrants that this Supplement has been duly authorized, executed and delivered
by it and that this Supplement and the Security Agreement constitute the legal,
valid and binding obligation of each of the undersigned, enforceable against it
in accordance with its terms.

 

Section 3. Full Force of Subsidiary Pledge and Security Agreement. Except as
expressly supplemented hereby, the Security Agreement shall remain in full force
and effect in accordance with its terms.

 

Section 4. Severability. Wherever possible each provision of this Supplement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Supplement shall be prohibited by
or invalid under such law, such provision shall be ineffective to the extent of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Supplement or the Security
Agreement.

 

Section 5. Governing Law, Entire Agreement, etc. THIS SUPPLEMENT SHALL BE DEEMED
TO BE A CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF
NEW YORK (INCLUDING FOR SUCH PURPOSE SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK).

 

Section 6. Counterparts. This Supplement may be executed by the parties hereto
in several counterparts, each of which shall be deemed to be an original and all
of which shall constitute together but one and the same agreement.

 

* * * * *

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
duly executed and delivered by its Authorized Officer as of the date first above
written.

 

[NAME OF ADDITIONAL SUBSIDIARY]

By:

       

Name:

   

Title:

[NAME OF ADDITIONAL SUBSIDIARY]

By:

       

Name:

   

Title:

 

ACCEPTED AND AGREED FOR ITSELF AND ON BEHALF OF THE SECURED PARTIES: THE BANK OF
NOVA SCOTIA,
as Intercreditor Agent By:        

Name:

   

Title:

By:        

Name:

   

Title:

 

3



--------------------------------------------------------------------------------

 

ANNEXES

 

[DEBTOR TO USE ANNEXES FROM SECURITY AGREEMENT]

 